Citation Nr: 0403786	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-10 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals, hammertoe deformity, right 2nd toe.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pseudofolliculitis barbae.

3.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1972 until 
September 1975.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a September 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Jackson, Mississippi.

The issue of entitlement to service connection for hepatitis 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  Such issue will thus be addressed 
in the REMAND, following the ORDER in this decision.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of a hammertoe deformity, right 2nd toe, when it 
issued an unappealed rating decision in November 1995.

2.  Evidence submitted since the November 1995 rating 
decision, when viewed in the context of the entire record, is 
not duplicative or redundant, and significant so that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The probative and competent evidence of record 
establishes that the veteran's hammertoe deformity of the 
right 2nd toe chronically worsened in service.

4.  The Board denied entitlement to service connection for a 
chronic skin disorder (now diagnosed as pseudofolliculitis 
barbae) when it issued a decision in May 1987.

5.  The evidence added to the record since the May 1987 
decision, when viewed in the context of the entire record, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The probative and competent evidence of record 
establishes that pseudofolliculitis barbae is not linked to 
service on any basis.

CONCLUSIONS OF LAW

1.  Evidence received since the final November 1995 rating 
decision wherein the RO denied entitlement to service 
connection for residuals, hammertoe deformity, right second 
toe, is new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 5103, 5103A, 
5107(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.160(d), 20.1103 (2003).

2.  Preexisting residuals of hammertoe deformity, right 
second toe were aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1132, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2003).

3.  Evidence received since the final May 1987 decision 
wherein the Board denied entitlement to service connection 
for a chronic skin disorder is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7104(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.160(d), 20.1100, 20.1104, 
20.1105 (2003).

4.  Pseudofolliculitis barbae was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1132, 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
A May 2001 letter apprised the veteran of the information and 
evidence he needed to submit to substantiate his claim, as 
well as VA's development assistance.  Based on the above, the 
Board finds that the requirements under the VCAA with respect 
to the duty to notify have been satisfied in this case and 
that no further notice is required.

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports and National Guard records are 
affiliated with the claims file.  Moreover, private and VA 
post service clinical reports are included in the record.  
Also of record are lay statements from fellow serviceman.  
Additionally, transcripts of personal hearings before the RO 
are associated with the claims file.  

With further regard to the duty to assist, it is observed 
that in May 2001, the RO requested treatment records from MFG 
(initials), MD, and from the Monterey Podiatry Group.  No 
response was received from either care provider.  In July 
2001, the RO notified the veteran as to the lack of response 
from these caregivers.  He was informed that it was his 
responsibility to ensure that all relevant documents were 
obtained and he was instructed to contact those providers.  

While he did not submit any additional evidence from those 
sources, the Board finds that the RO acted appropriately and 
to the fullest extent of their capabilities.  Indeed, with 
regard to the veteran's failure, once properly informed, to 
procure such records on his own, the Board observes that VA's 
duty to assist is not a "one-way street."  If a veteran 
wishes help in developing a claim, he cannot passively wait 
for it in those circumstances where he may or should be able 
to assist in developing evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

In consideration of the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 6104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b);  38 C.F.R. 
§§ 20.1100, 20.1104.

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003); Hickson v. West, 12 Vet. App. 247 (1999).


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established 
(the third prong as listed above)); see also Shockley v. 
West, 11 Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record. Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.
New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for various chronic diseases if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  


When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).



A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.




38 C.F.R. § 3.303(c) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles  existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  

Consequently with notation or discovery during service of 
such residual conditions (scars; fibrosis of the lungs; 
atrophies following disease of the central or peripheral 
nervous system; healed fractures; absent, displaced or 
resected parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they preexisted 
service.  

Similarly, manifestation of lesions or symptoms of  chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish  preservice existence thereof.  Conditions of an 
infectious nature are to be considered with regard to the 
circumstances of the infection and if manifested in less than 
the respective incubation periods after reporting for duty, 
they will be held to have preexisted service.  38 C.F.R. 
§ 3.303(c) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2003).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation  
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  


The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b) (2003).

The CAVC has held that temporary flare-ups of a pre- existing 
injury or disease are not sufficient to show aggravation, 
unless the underlying disorder, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-7 (1991).

The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


New and Material Evidence-Residuals, 
Hammertoe Deformity, Right 2nd Toe

Factual Background

The veteran initially raised a claim of entitlement to 
service connection for a right 2nd toe deformity in August 
1988.  That claim was denied in a September 1988 rating 
decision.  The basis for the denial was that the condition 
had preexisted service and had not been aggravated during 
active duty.  The veteran did not appeal that determination 
and it became final.  38 U.S.C.A. § 7105 (West 2002).  

In correspondence received by the RO in May 1995, the veteran 
requested that his hammertoe claim be reopened.  That request 
was considered in a November 1995 rating decision.  The 
relevant evidence of record at that time included the 
veteran's service medical records and reports of private 
podiatric treatment dated from 1988 to 1989.  Such private 
reports were written by AHS, DPM.  The RO found that such 
evidence was largely duplicative of that already of record at 
the time of the initial denial in September 1988.  

One new submission, a March 1989 letter written by AHS, did 
not tend to show that the veteran's hammertoe condition was 
aggravated per se by service, but merely noted that it had 
been exacerbated by wearing of boots.  Thus, new and material 
evidence was not found and the veteran's request to reopen 
his claim was rejected.  The veteran did not appeal that 
determination and it became final.  38 U.S.C.A. § 7105 (West 
2002).  

In May 2001, the veteran again sought to reopen his hammertoe 
claim.  In a September 2001 the RO determined that new and 
material evidence to reopen the claim had not been submitted.  
Thus, the veteran's request was denied.  The veteran 
submitted a notice of disagreement with that determination 
and he perfected his appeal in April 2003.  




Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the relevant evidence submitted subsequent to the last final 
prior denial by the RO in November 1995 includes treatment 
reports dated in 2002 from the University Family Medicine 
Associates and a May 2002 letter written by RCF, MD.  

The former merely demonstrate a current disability, which was 
already established by evidence of record at the time of the 
November 1995 rating decision.  Thus, such evidence is 
cumulative and redundant, and is not "new" under 38 C.F.R. 
§ 3.156(a).  

The May 2002 letter addresses the question of aggravation and 
contains an opinion favorable of the veteran's claim.  This 
evidence is new because it for the first time contains 
competent evidence specifically addressing whether the 
veteran's foot disorder was aggravated by his service as is 
required by the pertinent governing criteria.  Accordingly, 
the Board finds that the veteran's claim should be reopened.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) 

(Observing that in a case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

In the veteran's case at hand, the record clearly shows that 
he was treated for residual symptomatology associated with 
his hammertoe deformity of the right 2nd toe in service.  He 
has been diagnosed with residuals of hammertoe deformity of 
the right 2nd toe.  Competent medical evidence on file 
reflects aggravation of this disorder reported to have 
preexisted service.  Under the facts and circumstances of 
this case, the Board finds that the evidentiary record 
supports a grant of entitlement to service connection for 
residuals of hammertoe deformity of the right 2nd toe on the 
basis of aggravation.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2003).


II.  New and Material Evidence-Pseudofolliculitis Barbae
 
Factual Background

The veteran initially raised a claim of entitlement to 
service connection for a chronic skin disorder in May 1984.  
That claim was denied by the RO in an August 1984 rating 
decision.  The veteran initiated an appeal, culminating in a 
May 1987 Board decision.  The relevant evidence of record at 
that time included his service medical records, VA outpatient 
treatment records dated from 1977 to 1984 and a VA 
examination report dated in June 1984.  

Also of record at the time of the May 1987 Board decision 
were private dermatological treatment reports dated from 1977 
to 1979.  Further evidence included April 1984 and October 
1985 statements written by MFG, MD, as well as lay statements 
and a transcript of the veteran's June 1985 and October 1985 
personal hearings before the RO.  

After reviewing the evidence of record, the Board in May 1987 
denied the veteran's claim.  The basis for the denial was 
that, while the veteran was treated for pseudofolliculitis 
barbae during service, the medical records did not reveal 
post-service treatment for that condition until 7 years 
following separation.  Moreover, while the veteran also 
claimed that skin disorders of his legs and other parts of 
his body were related to service, the RO rejected that 
contention on the grounds that the service medical records 
only demonstrated treatment for a facial skin disorder.  

Following the issuance of the May 1987 Board decision, the 
veteran requested that his claim be reconsidered.  Thus, in 
August 1989 the case was returned to the Board.  At that 
time, the sole issue for consideration was whether there was 
obvious error in the previous Board decision.  The Board 
found that the earlier May 1987 decision was appropriate and 
that it remained a final determination.    

In correspondence received by the RO in May 2001, the veteran 
requested that his skin claim be reopened.  That request was 
considered in a September 2001 rating decision.  The RO 
determined that new and material evidence to reopen the claim 
had not been submitted.  Thus, the veteran's request was 
denied.  The veteran submitted a notice of disagreement with 
that determination and he perfected his appeal in April 2003. 

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the relevant evidence submitted subsequent to the last final 
prior denial by the Board in May 1987 includes VA clinical 
treatment reports dated in July 1987 and 2001, private 
treatment records dated in 2002 from the University Family 
Medicine Associates and a May 2002 letter written by RCF, MD.  

Such evidence, specifically, RCF's May 2002 letter, contains 
a competent medical opinion expressing that the veteran's 
pseudofolliculitis barbae was aggravated by service.  

Such opinion is neither cumulative nor redundant of other 
evidence of record.  Thus, it constitutes new evidence under 
38 C.F.R. § 3.156(a).  Moreover, Dr. RCF's May 2002 letter is 
also material, as it bears directly and substantially on the 
matter under consideration, namely, the relationship between 
the veteran's currently diagnosed pseudofolliculitis barbae 
and service.  As such, it is so significant, either by itself 
or with other evidence, that it must be considered in order 
to fairly decide the claim.  See  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's request to reopen the claim is 
granted.  

Having reopened the veteran's claim of entitlement to service 
connection for pseudofolliculitis barbae, the Board will now 
address the merits of that issue.  


Service Connection

At the outset, it should be noted that the veteran's entrance 
examination was normal as to any skin disorders.  Thus, the 
presumption of soundness applies.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.306(a).  Such presumption may be rebutted where 
there is clear and unmistakable evidence to demonstrate that 
the skin condition preexisted service.  Id.  Here, however, 
no such evidence exists.  Thus, it is found that the 
veteran's pseudofolliculitis barbae did not preexist service, 
and the doctrine of aggravation becomes immaterial to the 
claim. 

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson, Pond, supra.  



In the instant case, there is no dispute as to the existence 
of a current disability.  There is also no dispute as to the 
fact that the veteran was treated during service for 
pseudofolliculitis barbae.  However, as will be discussed 
below, the evidence of record fails to establish the 
remaining element of a service connection claim, that of a 
nexus between the current disability and the in-service 
disease or injury.

As already observed, the claims file contains a May 2002 
letter from Dr. RCF positing that the veteran's 
pseudofolliculitis barbae was brought about as a result of 
required shaving in service.  However, the Board discounts 
the probative value of that opinion for several reasons.  
First, and very significantly, Dr. RCF indicates in that May 
2002 letter that he never personally treated the veteran for 
pseudofolliculitis barbae.  

Indeed, he observes only that the veteran appeared to have 
that condition, by history.  In this regard, it is worth 
noting that "(t)he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  Therefore, the fact that Dr. RCF 
did not himself treat the veteran's skin disorder greatly 
detracts from the weight accorded to his opinion.  

Finally, Board observes that Dr. RCF's May 2002 opinion did 
not adequately explain the significant gap in time between 
the veteran's discharge in September 1975 and his first post-
service treatment for pseudofolliculitis barbae in 1982.  

Based on all of the foregoing, the Board finds that Dr. RCF's 
May 2002 letter does not satisfy the nexus element of a 
service connection claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).
Accordingly, the claim must fail.  




ORDER

The veteran, having submitted new and material evidence to 
reopen claim of entitlement to service connection for 
residuals, hammertoe deformity, right 2nd toe, the appeal is 
granted in this regard.

Entitlement to service connection for residuals, hammertoe 
deformity, right 2nd toe, is granted.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
pseudofolliculitis barbae, the appeal is granted to this 
extent only.

Entitlement to service connection for pseudofolliculitis is 
denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In the present case, the veteran claims that he was treated 
for hepatitis C while in service, in 1973.  While the service 
medical records fail to support that contention, other 
evidence of record presents the possibility that such 
condition was incurred at the time of the veteran's active 
duty.  Specifically, in an October 2002 letter, a VA staff 
Gastroenterologist stated that the veteran was being followed 
in VA's Liver Clinic with a diagnosis of chronic hepatitis C 
virus infection.  The veteran's risk factor was unknown.  

The VA staff Gastroenterologist further stated that it 
usually takes 20 to 30 years for chronic hepatitis C to 
progress to the stage of fibrosis.  The examiner concluded 
that it was difficult to ascertain the exact duration of the 
liver disease in the veteran's case.  He added that the liver 
biopsy revealed fibrosis and scarring.  

The Board notes that the VA staff Gastroenterologist did not 
specifically state whether it was at least as likely as not 
that the veteran's hepatitis C was incurred in service.  
Indeed, given that the veteran's period of service fell 
within the 20 to 30 year window of time in which the disease 
becomes manifest, a more detailed opinion would greatly aid 
in the adjudication of this claim.  Furthermore, there is no 
indication that the VA staff Gastroenterologist reviewed that 
veteran's service medical records or any other portion of the 
claims file.  As such a review might further shed light upon 
the question at issue, a follow-up opinion is requested.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

3.  The VA staff Gastroenterologist who 
wrote the October 2002 letter should be 
contacted and asked to review the 
veteran's entire claims file.  Then, 
considering all pertinent evidence of 
record, that VA physician should clearly 
state whether it is at least as likely as 
not that the veteran's hepatitis C was 
incurred during the veteran's active 
service from 1972 to 1975.  

Any conclusion reached should be 
supported by evidence of record, and a 
clear rationale should be provided.  If 
the VA staff Gastroenterologist who 
authored that October 2002 letter is not 
available to respond to this inquiry, 
then another similarly qualified VA 
caregiver may respond in his place, after 
a thorough review of the claims file, 
with any need for further examination at 
the option of the medical specialist.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested medical review report and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

5.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for 
hepatitis C.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) which are deemed warranted 
without good cause shown may adversely affect the outcome of 
his claim for service connection for hepatitis C.  38 C.F.R. 
§ 3.655 (2003).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



